



AMENDMENT
TO
CINCINNATI BELL INC.
EXECUTIVE DEFERRED COMPENSATION PLAN


This is an Amendment to the Cincinnati Bell Inc. Executive Deferred Compensation
Plan (the “Plan”), which Amendment is effective as of October 30, 2015, to
document resolutions adopted by the Board of Directors of Cincinnati Bell Inc.
on October 30, 2015, as follows:


Section 8.1(b) of the Plan is hereby amended to read as follows:


8.1(b)    Effect of Termination of Plan. The Plan is hereby irrevocably
terminated effective October 30, 2015 (the “Plan Termination Date”). On and
after the Plan Termination Date, Participants may not make deferrals under the
Plan, and no Company Matching Contributions or any other Company contribution
may be made under the Plan. Each Participant’s remaining accrued and unpaid
benefits shall be paid to the participant in the form of a single lump sum
payment on November 7, 2016, with the Participant-elected deferral accounts
being distributed in accordance with plan termination rules in Treasury
Regulation Section 1.409A-3(j)(4)(ix) and the Company Matching Contribution
accounts being distributed in accordance with the limited cashout provisions of
Treasury Regulation Section 1.409A-3(j)(4)(v). Notwithstanding the foregoing,
any benefits under the Plan that would be payable under the Plan prior to the
Plan Termination Date if the Company had not taken action to terminate the Plan
shall be paid in accordance with their original schedule.


IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan, has
caused its name to be subscribed to this Plan amendment, to be effective as of
October 30, 2015.


 
 
 
 
 
 
 
 
CINCINNATI BELL INC.
 
 
 
 
 
 
 
 
By
/s/ Christopher J. Wilson
 
 
 
 
 
 
 
 
Title
Vice President and General Counsel
 
 
 
 
 
 
 
 
Date
November 7, 2016






